DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 15 is objected to because of the following informalities:  
As to claim 15, “herein” in line 1 should read wherein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the self-righting article” in lines 9-10 (two instances). This lacks a proper antecedent basis as the claim only previously recited an article (and not a self-righting article).
Claim 17 recites “the self-righting article” in lines 12-13 (two instances). This lacks a proper antecedent basis as the claim only previously recited an article (and not a self-righting article).
Claims 18-19 are rejected as they depend from claim 17.



Allowable Subject Matter
Claims 1-15 and 20-22 are allowed.
Claims 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, while Imran (US 2016/0158516 A1, cited previously) teaches many of the limitations of claim 1 (see 7/29/22 Non-Final rejection), Imran is silent to the limitations of wherein the article comprises a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 1 and no reference was found that would have made it obvious to one having ordinary skill in the art to have modified Imran to satisfy all the limitations of claim 1.
Claims 2-15 depend from claim 1.
As to claim 16, while Imran (US 2016/0158516 A1, cited previously) teaches many of the limitations of claim 16 (see 7/29/22 Non-Final rejection), Imran is silent to the limitations of wherein the article comprises a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 16 and no reference was found that would have made it obvious to one having ordinary skill in the art to have modified Imran to satisfy all the limitations of claim 16.
As to claim 17, while Imran (US 2016/0158516 A1, cited previously) teaches many of the limitations of claim 17 (see 7/29/22 Non-Final rejection), Imran is silent to the limitations of wherein the article comprises a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 17 and no reference was found that would have made it obvious to one having ordinary skill in the art to have modified Imran to satisfy all the limitations of claim 17.
Claims 18-19 depend from claim 17.
As to claim 20, while Imran (US 2016/0158516 A1, cited previously) makes obvious many of the limitations of claim 20 (see 7/29/22 Non-Final rejection), Imran is silent to the limitations of wherein the article comprises a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 20 and no reference was found that would have made it obvious to one having ordinary skill in the art to have modified Imran to satisfy all the limitations of claim 20.
Claims 21-22 depend from claim 20.

Response to Arguments
Applicant’s Remarks submitted 10/28/22 have been considered and are persuasive. The previous rejections have been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783